Citation Nr: 1708993	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-38 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1976 to July 2003, to include in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The case was remanded in April 2015 for an addendum opinion regarding whether the Veteran demonstrated the onset of hypertension and/or a cardiovascular condition in service. All actions ordered by the remand have been accomplished and the case is ready for appellate review.


FINDINGS OF FACT

1. The Veteran did not demonstrate hypertension during active service or within one year after service.

2. The preponderance of the evidence is against finding a contributory cause of death manifested during service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110 , 1112, 1113, 1131, 1310, 1311, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.309, 3.312 (2016). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the deceased Veteran's surviving spouse, contends the Veteran demonstrated symptoms of hypertension, a contributory cause of death, during service.

Duty to Notify and Assist

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. In several letters of record, the appellant was informed of the type of evidence needed to develop her claim and what the VA would do to assist the appellant obtain the necessary evidence. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist the appellant obtain evidence needed to substantiate her claim, the Board finds that all necessary assistance has been provided. The Veteran's service treatment records, post-service pertinent medical records, and VA examination reports have all been associated with the claims file. There is no indication of any additional relevant evidence that has not been obtained.

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A ; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The appellant was provided with VA examination opinions on October 2010 and April 2016 which fully addressed the appellant's contentions. There is no duty to provide another medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

Service Connection for the Veteran's Cause of Death

In a claim of service connection for a veteran's cause of death, i.e., Dependency and Indemnity Compensation (DIC), evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability. 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312. Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312.

DIC is also awarded if the veteran's death can be service connected. 38 U.S.C.A.    § 1310 ; 38 C.F.R. § 3.312. That is, service connection for the cause of a veteran's death is granted, post mortem, and DIC is awarded, if the evidence shows that a fatal disease or injury was actually incurred or aggravated in service, though service connection had not been granted for the disease or injury prior to a veteran's death, was either the principal or a contributory cause of death. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection for the cause of a veteran's death, due to a cause not already service connected, the evidence must show that a disability that either was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c).

As a general matter, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A.       §§ 1110 , 1131; 38 C.F.R. § 3.303 (a). "To establish a right to compensation for a present disability, a [claimant] must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Hypertension, as a cardiovascular-renal disease, is a "chronic disease" listed under 
38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension. See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012). Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id.

The Veteran's death certificate states the cause of death was acute cardiac arrhythmia secondary to rupture of the mid circumflex artery. It also states other significant conditions contributing to death but not resulting in the underlying cause are hypertension and dilated cardiomyopathy. The appellant contends the Veteran demonstrated the onset of hypertension, a contributory cause of death, during active service because medical treatment records reflect three high blood pressure readings during service. She also contends the Veteran was being treated for hypertension since retiring from the military. 

Medical treatment records show at least a dozen blood pressure readings throughout the Veteran's service. During the Veteran's lifetime he was service-connected for multiple conditions of the lumbar spine, cervical spine, left and right knee arthritis, tinnitus, right shoulder arthritis, left and right hip arthritis, left and right hand arthritis, left and right ankle arthritis, hiatal hernia with GERD, reduced sensation in the upper and lower extremities, left and right foot heel spurs and an abdominal scar. The Veteran reported no history of hypertension during medical examinations. There is no evidence the Veteran was diagnosed with or being treated for hypertension during or after service.

In September 2006 the Veteran was diagnosed with obesity, with a Body Mass Index (BMI) score of 34, at which time he was advised the health risks associated with an elevated BMI include hypertension. No diagnosis of or treatment for hypertension was noted in the treatment records. 

The Veteran's military and post-service medical treatment records were submitted to a VA examiner in October 2010 who opined that the Veteran did not demonstrate the onset of hypertension during service or at any time after service during several follow-up medical examinations. 

The April 2016 addendum opinion noted that throughout the Veteran's service, three readings qualified as high blood pressure readings for VA purposes. Two of those readings were associated with the Veteran's underlying complaints of pain. The examiner noted "[p]ain is known to elevate [blood pressure]." The examiner also noted the high blood pressure readings were not associated with a hypertension diagnosis. The examiner further noted that because two readings could be associated with the underlying pain complaint, only one high blood pressure reading could have indicated hypertension.  However, one reading of high blood pressure does not meet the criteria for a diagnosis of hypertension according to VA guidelines. 

The Board finds these opinions highly probative. The Veteran did not appear to have been diagnosed with hypertension at any time during service. And the record is silent for any diagnosis or treatment of hypertension post-service. There are no indications the Veteran reported episodes of high blood pressure readings during his many post-service medical visits. There is only one incident in the record of a discussion about the risk of hypertension related to the Veteran's obesity diagnosis. 

The appellant contends the Veteran was being treated for hypertension after retiring from the military. While the appellant may be competent to relay a contemporaneous medical diagnosis of a medical professional, she has provided no evidence other than her testimony that the Veteran had hypertension. There is no record of a physician or medical facility where the Veteran was diagnosed with hypertension, or observations that the Veteran regularly took hypertension medication. The record is silent for any diagnosis of or treatment for hypertension. The appellant's statement therefore cannot be given significant probative weight. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 286 (1999).

As the Veteran did not demonstrate the onset of hypertension during service or within the first post-service year, the Veteran's cause of death is not entitled to service connection because the contributory condition related to the Veteran's cause of death was not incurred in service. 

VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable in this case because the preponderance of the evidence is against the apellant's claim. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


